                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

    DIGITAL MEDIA SOLUTIONS, LLC,               ) CASE NO. 1:19-cv-145
                                                )
                           Plaintiff,           ) JUDGE DAN AARON POLSTER
                                                )
                v.                              ) MAGISTRATE JUDGE
                                                ) THOMAS M. PARKER
    SOUTH UNIVERSITY OF OHIO,                   )
    LLC, et. al.,                               )
                                                )
                           Defendants.          )


                     FOURTH SUPPLEMENT TO FIRST RECEIVER REPORT

    RESPONSE TO THE UNITED STATES DEPARTMENT OF EDUCATION
                  LETTER OF FEBRUARY 27, 2019


            Mark E. Dottore, the duly appointed and acting receiver for the Receivership

Entities (the “Receiver”), hereby files this Fourth Supplement to his first Report

(the “First Report”)1 to provide the Court with a copy of the letter denying Title IV

funds to Argosy University (attached hereto as Exhibit A) and the Receiver’s

response to that letter, which is attached hereto as Exhibit B, and which will be

sent via federal express overnight courier today.




1Capitalized terms used but not defined in this motion shall have the meanings given to
them in the Initial Receiver Order as modified by the Clarifying Order (collectively, the
“Receiver Order”).



{00020953-1 }
 Date: March 8, 2019       WHITMER & EHRMAN LLC

                           /s/Mary K. Whitmer
                           Mary K. Whitmer (0018213)
                           James W. Ehrman (0011006)
                           2344 Canal Rd., Suite 401
                           Cleveland, OH 44114
                           Telephone: (216) 771-5056
                           Facsimile: (216) 771-2450
                           Email: mkw@weadvocate.net
                                  jwe@weadvocate.net

                           Attorneys for the Receiver




{00020953-1 }          2
